                 Case 1:20-mc-00132 Document 2 Filed 03/04/20 Page 1 of 4



                                 IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF NEW YORK

GOOGLE LLC,

                               Petitioner,                 C.A. No.

                      v.                                   (United States District Court for the Eastern
                                                           District of Texas, Case Nos. 2:18-cv-00491–
FORTRESS INVESTMENT GROUP,
                                                           93, 496–97, 499, 501–04-JRG-RSP (E.D.
FORTRESS CREDIT CO. LLC, and CF
                                                           Tex.)
UNILOC HOLDINGS LLC,

                               Respondents.

  DECLARATION OF JONATHAN TSE IN SUPPORT OF GOOGLE LLC’S MOTION
  TO COMPEL FORTRESS INVESTMENT GROUP, FORTRESS CREDIT CO. LLC,
    AND CF UNILOC HOLDINGS LLC TO COMPLY WITH SUBPOENAS ON AN
                         EXPEDITED BASIS

          I, Jonathan Tse, declare as follows:

          1.        I am an attorney at Quinn Emanuel Urquhart & Sullivan, LLP, counsel for

Defendant Google LLC (“Google”) in the above-captioned case. I submit this declaration in

support of Google’s Motion to Compel Fortress Investment Group, Fortress Credit Co. LLC, and

CF Uniloc Holdings LLC to Comply with Subpoenas on an Expedited Basis.

          2.        I have personal knowledge of the facts stated herein, and, if called to testify, I could

and would competently testify thereto.

          3.        After Google’s motion to compel Fortress Investment Group, Fortress Credit Co.

LLC, and CF Uniloc Holdings LLC (collectively, “Subpoenaed Entities”) in the District of

Delaware was fully briefed and a hearing was set, Uniloc 2017 LLC (“plaintiff Uniloc 2017”)

produced a subset of, the documents that Google was seeking from the Subpoenaed Entities. In

exchange for plaintiff Uniloc 2017’s agreement to produce that subset of documents, Google

agreed to withdraw that motion.



01980-00141/12017449.1 01980-00141/11345739.9          1
                 Case 1:20-mc-00132 Document 2 Filed 03/04/20 Page 2 of 4




          4.        Plaintiff Uniloc 2017 has expressly disclaimed knowledge of CF Uniloc’s

ownership.

          5.        Attached hereto as Exhibit 1 is a true and correct copy of Google’s Subpoena to

Fortress Investment Group, served on January 22, 2020.

          6.        Attached hereto as Exhibit 2 is a true and correct copy of Google’s Subpoena to

Fortress Credit Co. LLC, served on January 22, 2020.

          7.        Attached hereto as Exhibit 3 is a true and correct copy of Google’s Subpoena to

Fortress Investment Group, served on January 22, 2020.

          8.        Attached hereto as Exhibit 4 is a true and correct copy of email correspondence

titled “RE: Uniloc v. Google: Responses to Subpoenas to Fortress Credit Co LLC, Fortress

Investment Group, CF Uniloc Holdings LLC, and Constantine Dakolias” between counsel for

Google (Deepa Acharya) and counsel for Subpoenaed Entities (Jeremiah Armstrong), last dated

August 14, 2019.

          9.        Attached hereto as Exhibit 5 is a true and correct copy of the Subpoenaed Entities’

Opposition to Google’s Motion to Compel in Google LLC v. Fortress Investment Group, Fortress

Credit Co. LLC, and CF Uniloc Holdings LLC, C.A. No. 19-mc-202-RGA, D.I. 5 (D. Del.), filed

on August 28, 2019.

          10.       Attached hereto as Exhibit 6 is a true and correct copy of Google’s Motion to

Dismiss for Lack of Standing and Improper Venue Under Rules 12(b)(1), 12(b)(3) and 12(b)(6) in

Uniloc 2017 LLC v. Google LLC, Case Nos. 2:18-cv-00548, -549, -550, -551, -552, -553, Dkt. 21

(E.D. Tex.), filed on June 19, 2019.




01980-00141/12017449.1 01980-00141/11345739.9        2
                 Case 1:20-mc-00132 Document 2 Filed 03/04/20 Page 3 of 4



          11.       Attached hereto as Exhibit 7 is a true and correct excerpted copy of the document

titled “Conformed Revenue Sharing and Note and Warrant Purchase Agreement,” dated December

30, 2014.

          12.       Attached hereto as Exhibit 8 is a true and correct excerpted copy of the document

titled “Third Amendment to Revenue Sharing and Note and Warrant Purchase Agreement,” dated

May 15, 2017.

          13.       Attached hereto as Exhibit 9 is a true and correct copy of the document titled

“Patent Security Agreement,” dated December 30, 2014.

          14.       Attached hereto as Exhibit 10 is a true and correct copy of email correspondence

titled “RE: Email memorializing February 24 meet and confer re Fortress Entities subpoena”

between counsel for Subpoenaed Entities (Jeremiah Armstrong) and counsel for Google

(undersigned), last dated February 27, 2020.

          15.       Attached hereto as Exhibit 11 is a true and correct copy of plaintiff Uniloc 2017’s

Objections and Responses to Google’s Rule 30(b)(6) Deposition Notice, served October 3, 2019.

          16.       Attached hereto as Exhibit 12 is a true and correct copy of Fortress Investment

Group’s Responses and Objections to Subpoena, served February 4, 2020.

          17.       Attached hereto as Exhibit 13 is a true and correct copy of Fortress Credit Co.

LLC’s Responses and Objections to Subpoena, served February 4, 2020.

          18.       Attached hereto as Exhibit 14 is a true and correct copy of CF Uniloc Holding

LLC’s Responses and Objections to Subpoena, served February 4, 2020.

          19.       Attached hereto as Exhibit 15 is a true and correct copy of email correspondence

titled “RE: Uniloc v. Google – Email memorializing February 12 meet and confer” between




01980-00141/12017449.1 01980-00141/11345739.9        3
                 Case 1:20-mc-00132 Document 2 Filed 03/04/20 Page 4 of 4



counsel for Google (Mike Jones) and counsel for Subpoenaed Entities (Jeremiah Armstrong), last

dated February 24, 2020.



          I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed March 4, 2020 in San Francisco, California.



                                                /s/       Jonathan Tse
                                                          Jonathan Tse

                                                jonathantse@quinnemanuel.com
                                                QUINN EMANUEL URQUHART & SULLIVAN,
                                                LLP
                                                50 California Street, 22nd Floor
                                                San Francisco, CA 94111
                                                Tel: 415-875-6600
                                                Fax: 415-875-6700




01980-00141/12017449.1 01980-00141/11345739.9         4
